Whitman C. J.
delivered the opinion of the Court.
The only question ill this case is : did the Judge err in ruling that the confessions of Weston, under oath, were admissible? Keene and Weston had been copartners, and were joint plaintiffs in the suit in which the wrong was done to Ryerson by the taking of his property under an attachment made, by the present plaintiff as an officer. The attachment must be presumed to have been made by their order. They were then jointly liable to the plaintiff; and if so, the confession of one was admissible against both.
Although the admission was under oath, this has no analogy to the giving in evidence of the testimony of a deceased witness, who had, before his decease, testified in the same cause, as is supposed in the argument for the defendant.

Exceptions overruled.